DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s claims amendments filed 10/29/2021 have placed the claims into condition for allowance.  The prior art relied upon in the Office Action mailed 07/30/2021 no longer reads on the Applicant’s claims.  Moudry does not teach the use of vinyl acetate in the binder resin polymer and therefore does not read on pending claim 1.  Regarding the disclosure of Iwata, the Examiner is in agreement with the Applicant that the disclosure of Iwata is insufficient to reject the claims as currently presented.  Specifically, the Examiner agrees that Iwata does not teach the specific combination of behenyl acrylate and vinyl acetate.  While Iwata does teach the use of behenyl acrylate in a short list of equivalent monomers, vinyl acetate is disclosed only in a long list of many potential monomers (see [0054] and [0061]).  There is no explicit teaching to combine behenyl acrylate and vinyl acetate and none of the inventive examples employ vinyl acrylate as a monomer (see [0323-334]).  Therefore, given the innumerable potential combinations of monomers disclosed by Iwata one of ordinary skill in the art would not have been motivated to combine behenyl acrylate and vinyl acetate absent undue experimentation.  Furthermore, the Applicant has demonstrated unexpectedly superior results from the combination of elements recited in pending claim 1 as shown in Tables 2-5, namely Example 1.  Therefore, the Applicant’s claims are allowed for all of these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/05/2021